per curiam:
Debemos determinar si abusó de su discre-ción el Tribunal de Circuito de Apelaciones al desestimar un recurso de apelación por el apelante no haber presen-tado una exposición narrativa de la prueba oral desfilada ante el Tribunal de Primera Instancia. Varias consideracio-nes sostienen nuestra decisión. Primero, debemos tener presente los propósitos que quiso alcanzar el Legislador al crear el Tribunal de Circuito de Apelaciones mediante la aprobación de la Ley de la Judicatura de Puerto Rico de 1994. Segundo, debemos también considerar la filosofía que ha permeado la reglamentación sobre los mecanismos diseñados para presentar al tribunal apelativo la prueba *245desfilada ante el tribunal de instancia y el efecto que sobre la misma tendría la decisión del Tribunal de Circuito de Apelaciones. Tercero, hay que reconocer los efectos que han tenido sobre la profesión legal los frecuentes y profundos cambios introducidos a nuestro sistema de justicia apela-tiva durante los últimos cuatro (4) años. Cuarto, debemos sostener el principio cardinal que ha animado en el pasado nuestras decisiones sobre la resolución judicial de las con-troversias, en cuanto hemos reiterado el interés de que las mismas sean atendidas en sus méritos. Además, debemos estimular que las partes que comparezcan ante el Tribunal de Circuito de Apelaciones cumplan adecuadamente con los requisitos que impone su reglamento, de forma que se le imparta certeza a sus gestiones y celeridad a sus procedimientos. El análisis de la controversia que se nos presenta, a la luz de las consideraciones esbozadas, nos lleva, en esencia, a realizar un balance de intereses: por un lado debemos analizar el interés de los litigantes, avalado por legislación, de que las decisiones emitidas por el Tribunal de Primera Instancia, en casos originados allí, puedan ser revisadas en apelación por un tribunal colegiado; y, por el otro lado, considerar el interés de promover el adecuado funcionamiento del Tribunal de Circuito de Apelaciones. El producto de este balance debe asegurar la atención justa, rápida y económica de las controversias que se presentan ante dicho foro. Estos elementos siempre han caracteri-zado nuestro sistema de adjudicación. Nuestras decisiones deben armonizar estos elementos, no contraponerlos.
h-H
El 22 de septiembre de 1995 el Tribunal de Primera Instancia, Sala Superior de Guayama, dictó sentencia de-clarando con lugar la demanda de daños y perjuicios por difamación instada por la parte demandante, señora Mon-tañez Torres, su esposo e hija menor de edad, contra el *246demandado Sr. Efraín García Robles. Condenó a este úl-timo a pagar la suma de veintiocho mil dólares ($28,000) por concepto de daños sufridos por los demandantes, más dos mil dólares ($2,000) de honorarios de abogado. El ar-chivo en autos de copia de la notificación de dicha senten-cia se efectuó el 2 de octubre de 1995.
Oportunamente, el 11 de octubre de 1995, el demandado presentó Moción Solicitando Determinaciones Adicionales de Hecho y Conclusiones de Derecho, la cual fue denegada por el tribunal de instancia mediante resolución emitida el 20 de octubre de 1995 y notificada el 9 de noviembre de 1995. Posteriormente, el 22 de noviembre, el demandado presentó moción de reconsideración; ésta fue rechazada de plano por el tribunal de instancia mediante resolución emi-tida el 30 de noviembre de 1995 y notificada el 1ro de diciembre de 1995.
Inconforme con el dictamen de instancia, el demandado acudió mediante recurso de apelación ante el Tribunal de Circuito de Apelaciones el 11 de diciembre de 1995. En síntesis, a través del mismo el demandado impugnó la apreciación que de la prueba testifical realizara el tribunal de instancia, así como la valorización de los daños que for-mulara dicho foro.
Por su parte, los demandantes apelados presentaron ante el foro apelativo una Solicitud de Desestimación al Amparo de la Regla 31(B)(4) del Reglamento del Tribunal de Circuito de Apelaciones(1) Mediante Resolución de 16 *247de enero de 1996 el foro apelativo declaró sin lugar la mo-ción de desestimación y dispuso que las partes cumplieran con el trámite apelativo conforme a su reglamento. De con-formidad con lo anterior, el demandado apelante presentó un apéndice conjunto. Posteriormente, la parte deman-dante apelada presentó su alegato.
Así las cosas, el 20 de febrero de 1996 el Tribunal de Circuito de Apelaciones dictó sentencia desestimando el re-curso presentado bajo el fundamento de que el demandado apelante no elevó la prueba testifical ofrecida de conformi-dad con la Regla 40 del Reglamento del Tribunal de Cir-cuito de Apelaciones, 4 L.P.R.A. Ap. XXII, de 13 de enero de 1995, entonces vigente. Al así resolver, señaló el foro ape-lativo que tal omisión del apelante le impedía evaluar sus señalamientos de error, ya que éstos iban dirigidos a im-pugnar la apreciación de la prueba testifical ofrecida en instancia. El archivo en autos de copia de la notificación de dicha sentencia se efectuó el 21 de marzo de 1996.
El 2 de abril de 1996 el demandado apelante presentó moción de reconsideración, la cual fue rechazada de plano por el foro apelativo mediante resolución emitida el 17 de abril de 1996 y notificada el siguiente 23 de abril. De la determinación del Tribunal de Circuito de Apelaciones des-estimando el recurso de apelación, recurre ante nos el de-mandado peticionario haciendo el señalamiento de error siguiente:
Erró el Honorable Tribunal de Circuito de Apelaciones, Cir-cuito Regional VI, Región Judicial de Guayama, al desestimar el Recurso de Apelación presentado por la parte demandada-recurrente apoyándose en y haciendo uso mecánico de las Re-glas del Reglamento del Tribunal de Circuito de Apelaciones, privando a la parte demandada-recurrente de sus derechos ci-viles, derechos constitucionales del debido procedimiento de ley e igual protección de las leyes y reglamentos.
*248I — l I — !
En síntesis, a través de la discusión de su único señala-miento de error, aduce el demandado peticionario que abusó de su discreción el foro apelativo al desestimar su recurso de apelación por no haber elevado la prueba testi-fical ofrecida ante el tribunal de instancia de conformidad con la Regla 40 del Reglamento del Tribunal de Circuito de Apelaciones, supra. Sostiene en apoyo de su contención, que “honestamente y de buena fe no elevó la prueba testi-fical”, dado que por el lenguaje de la referida disposición reglamentaria entendió que la misma le reconoce discre-ción a la parte que presenta un recurso apelativo para de-terminar si resulta necesario elevar la exposición narra-tiva de la prueba testifical. Sostiene, además, que del foro apelativo no estar de acuerdo y entender que la exposición narrativa de la prueba resultaba necesaria para evaluar el recurso, debió haber ordenado la preparación de la misma al amparo de la Regla 42(a) de su Reglamento, 4 L.RR.A. Ap. XXII. En la alternativa, afirma que el Tribunal de Cir-cuito de Apelaciones debió entrar a considerar su recurso a base del expediente, pues señala que las determinaciones de hecho consignadas en la sentencia de instancia no sos-tienen las conclusiones de derecho del tribunal sentencia-dor ni las cuantías concedidas por dicho foro.(2) Por último, solicita se le conceda un término razonable para poder ele-var la exposición narrativa de la prueba, de forma tal que pueda considerarse el caso en sus méritos.
El 8 de mayo de 1996, la parte demandante recurrida presentó un escrito oponiéndose al recurso de certiorari y solicitando la desestimación. El 17 de mayo emitimos reso-lución ordenando a la parte demandante recurrida mostrar causa por la cual no debíamos expedir el auto solicitado, *249revocar la sentencia recurrida y devolver el caso al Tribunal de Circuito de Apelaciones para que éste ordene la pre-paración de una exposición narrativa de la prueba y conti-núe con los procedimientos. La parte recurrida ha comparecido y con el beneficio de su comparecencia proce-demos a resolver según lo intimado, sin ulteriores procedimientos.
Nuestra decisión se fundamenta en la interpretación de varias disposiciones reglamentarias y en las consideracio-nes esbozadas en la parte introductoria de la presente opi-nión, las cuales a continuación discutiremos en detalle.
HH HH
Comenzaremos nuestro análisis haciendo un examen cuidadoso de las Reglas 40 y 42, supra, y 41 y 43 del Re-glamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII, de 13 de enero de 1995, vigente al mo-mento en que se resolvió el presente caso.
La Regla 40 de dicho reglamento, relativa a la exposi-ción de la prueba oral, disponía lo siguiente:
Cuando alguna parte estime que para la resolución de una apelación o de un recurso sea necesario que el Tribunal de Cir-cuito de Apelaciones considere alguna porción de la prueba oral presentada ante el Tribunal de Primera Instancia, deberá in-cluir una de las siguientes en el legajo o el apéndice conjunto, o una combinación de ellas, según el caso:
(A) Exposición estipulada.
(B) Exposición narrativa.
(C) Transcripción.
Se preferirá a la exposición narrativa, una exposición estipu-lada, y la exposición narrativa a una transcripción de evidenciad(3)
*250 Por sus propios términos, la regla en cuestión re-conocía discreción a la parte que presentara un recurso apelativo para determinar si era necesario elevar la prueba testifical ofrecida ante el tribunal de instancia. Una equivocación en el ejercicio de esta discreción no puede sostener el castigo máximo de la desestimación y la consecuente pérdida del derecho de que un tribunal cole-giado revise las actuaciones del Tribunal de Primera Instancia. La Regla 40 del Reglamento del Tribunal de Cir-cuito de Apelaciones, supra, además, establecía las formas o los mecanismos disponibles para elevar la prueba testifical ante la consideración del foro apelativo; a saber, expo-sición estipulada, exposición narrativa de la prueba y transcripción.
Las Reglas 41, 42 y 43 del Reglamento del Tribunal de Circuito de Apelaciones, supra, que regulaban lo concerniente a cada uno de los medios para elevar la prueba testifical, reconocían amplia discreción al foro apelativo para la autorización de sus respectivos trámites. Dicho tribunal podría, incluso, ordenar motu proprio la preparación de una exposición narrativa de la prueba de así entenderlo necesario para la evaluación de un caso. Regla 42(a) del Reglamento del Tribunal de Circuito de Apelaciones, supra.
A la luz del lenguaje de las referidas disposiciones, la parte apelante ante el Tribunal de Circuito de Apelaciones *251entendió que la exposición narrativa de la prueba era in-necesaria, ya que de los documentos sometidos ante el Tribunal de Circuito de Apelaciones y de las determinaciones de hecho consignadas en la sentencia surgía la improce-dencia de las determinaciones de derecho. El Tribunal de Circuito de Apelaciones, por el contrario, entendió que la exposición era necesaria. Ante estos hechos el tribunal de-bió haber ordenado la preparación de la Exposición Narra-tiva de la Prueba antes de imponer la drástica sanción de la desestimación.
Debemos resaltar que estamos ante una parte que actuó diligentemente en la tramitación de su caso, no sólo ante el Tribunal de Circuito de Apelaciones, sino también ante el Tribunal de Primera Instancia. Una vez el tribunal de ins-tancia dictó sentencia, solicitó determinaciones de hecho adicionales y luego presentó una reconsideración. Dado que estos trámites fueron infructuosos, presentó oportuna-mente su escrito de apelación ante el Tribunal de Circuito. Después de que dicho tribunal denegara la moción de des-estimación presentada por la parte apelada, promovió las gestiones necesarias para la preparación del apéndice con-junto que requería la Regla 37 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII, el cual presentó también oportunamente. (4) Ante los hechos del caso de autos, resulta insostenible la actuación del Tribunal de Circuito de Apelaciones de castigar una equivoca-ción en el ejercicio de la discreción de un litigante me-diante la máxima sanción de la desestimación del recurso de apelación. Pasemos ahora a analizar sucintamente las consideraciones esbozadas en la parte introductoria de la presente opinión.
Como primera consideración, al interpretar las *252disposiciones reglamentarias debemos tener presente la intención legislativa al crear el Tribunal de Circuito de Apelaciones y resaltar la clara distinción entre la apelación y los recursos discrecionales. La intención detrás de la creación del Tribunal de Circuito de Apelaciones surge con claridad de la Exposición de Motivos de la Ley de la Judi-catura de Puerto Rico de 1994 (en lo sucesivo, Ley de la Judicatura de 1994). En lo pertinente, dispuso allí el Le-gislador que
... la reforma que hoy se presenta tiene como objetivo consumar en el proceso de transición las siguientes metas:
(3) Conceder el derecho de apelación a los ciudadanos en ca-sos civiles y criminales, extendiéndose a todo puertorriqueño afectado adversamente por una decisión de un tribunal el dere-cho a que un panel apelativo de un mínimo de tres jueces revise esa decisión .... Exposición de Motivos de la Ley de la Judica-tura de 1994 de 28 de julio de 1994, Leyes de Puerto Rico, págs. 2801-2802.
De aquí se refleja, sin lugar a dudas, que uno de los propósitos cardinales de la Ley de la Judicatura de 1994 fue proveer la oportunidad de que toda decisión tomada por un sólo juez en casos originados en el Tribunal de Pri-mera Instancia pudiera ser revisada por un tribunal cole-giado como cuestión de derecho.
El recurso de apelación permite a cabalidad la consecución de este fin. A diferencia de los recursos de naturaleza discrecional, como el certiorari o la revisión, una vez cumplidos los requisitos que confieren jurisdicción al tribunal y los demás que permiten su adecuada dilucidación, la apelación impone al tribunal apelativo la obligación de atender y resolver en los méritos, de forma fundamentada, el recurso presentado. Recientemente reconocimos su importancia. Dijimos que: “El derecho de apelación tiene unas funciones claras y unas virtudes evidentes que rebasan los diferentes enfoques y criterios en cuanto a su impacto sobre el Sistema de Administración de *253Justicia.” (Énfasis suprimido.) Rivera v. E.L.A., 140 D.P.R. 168, 169 (1996). Allí también expresamos que:
En el fondo, la justicia apelativa explica cómo todo expe-diente judicial
“... vive pleno de humanidad. Inquietudes, ansiedades, espe-ranzas laten sin cesar en cada una de sus hojas. Es el trámite cierto hacia una decisión. Una persona, una familia, un grupo pueden estar pendientes del desarrollo, que conduce a un resultado. ... Rivera v. E.L.A., supra, pág. 170.
Debe tenerse presente esta justificada expectativa del litigante al resolver controversias como la del presente caso.
Como segunda consideración debemos analizar la filosofía que desde algún tiempo ha sostenido la utilización de los mecanismos para presentar al tribunal apelativo la prueba testifical que tuvo ante sí el tribunal sentenciador al tomar la determinación cuya revisión se solicita. Como regla general han existido tres (3) mecanismos, o alguna variante de éstos, con el fin reseñado: exposición narrativa de la prueba aprobada por el tribunal sentenciador, transcripción de evidencia y exposición estipulada.
En 1976 sostuvimos la constitucionalidad de las disposiciones que en determinadas situaciones sustituían la utilización del mecanismo de la transcripción de evidencia por el de la exposición narrativa de la prueba, aun en casos criminales.(5) Cabe señalar que las sentencias finales en los casos criminales se revisaban como cuestión de derecho mediante el recurso de apelación. Después de resaltar los graves problemas que sobre la administración de la justicia imponía la práctica de solicitar transcripciones de evidencia automáticamente en todos los casos, en aquella ocasión dijimos lo siguiente:
*254El mecanismo intermedio que sirve el propósito de cumplir con nuestra misión constitucional de adjudicar con razonable rapidez los casos criminales que se apelan —sin menoscabar los derechos sustantivos de las partes y sin que se haga necesario el abrir a discusión en nuestro sistema de administrar justicia la deseabilidad o no de convertir el derecho absoluto de apela-ción en uno de carácter discrecional— radica en que ejercitemos nuestra facultad supervisora regulando la concesión indiscrimi-nada de las transcripciones de prueba oral limitándolas a aque-llos casos en que verdaderamente se justifique su procedencia. La adopción de la “regla de necesidad”, a través de la Regla 15(d) de nuestro Reglamento, a los fines de una apelación criminal, sigue una regla promulgada desde el 14 de agosto de 1974, reconocida implícitamente en las Reglas de Procedi-miento Criminal, y en perfecta congruencia con la norma de hermenéutica en el sentido de que las mismas se "... interpre-tarán de modo que aseguren la tramitación justa de todo pro-cedimiento y eviten dilaciones y gastos injustificados”. Pueblo v. Casiano Vélez, 105 D.P.R. 33, 42-43 (1976).
Desde entonces hemos ejercido un marcado control, tanto en la aplicación de los diversos mecanismos procesa-les como en la determinación de la necesidad de utilizar cualquiera de ellos, dependiendo de los hechos del caso. En Pueblo v. Casiano Vélez, supra, resaltamos los intereses que justificaban tal grado de control. Se quiere evitar la innecesaria sobre utilización de los escasos recursos judi-ciales y la congestión y demora que esto genera en el per-feccionamiento del proceso apelativo, además de evitar un aumento injustificado en los costos de litigación. No cabe duda que el tribunal que habrá de adjudicar el recurso es el que está en mejor posición para determinar si es nece-sario analizar la prueba presentada en instancia y en caso afirmativo, a la luz de los hechos, también determinar cuál de los mecanismos disponibles puede suplir mejor tal necesidad.
Cabe resaltar que la filosofía reseñada surge también con claridad de diversas disposiciones vigentes en la actualidad. Al igual que en el Reglamento del Tribunal de Circuito de Apelaciones de 13 de enero de 1995, bajo el Reglamento de 25 de abril de 1996 están disponibles los *255antes indicados mecanismos para elevar al tribunal apela-tivo la prueba oral desfilada ante el Tribunal de Primera Instancia. Igualmente se mantiene el principio reseñado en cuanto a la injerencia del tribunal apelativo para deter-minar su procedencia, dependiendo de las necesidades que presente el caso cuya revisión se solicita. La Regla 54.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, según enmendada por la Ley Núm. 249 de 25 de diciembre de 1995, promueve principalmente el uso del mecanismo de la exposición esti-pulada de la prueba oral, el cual se ha diseñado con el propósito de adelantar los mismos intereses que han soste-nido la filosofía reseñada. La referida regla dispone, ade-más, que “el Tribunal de Circuito de Apelaciones podrá or-denar como excepción, por iniciativa propia y en el ejercicio de su discreción, que se prepare una exposición narrativa o una transcripción de la prueba oral o de una porción de ésta”. Regla 54.2(a) de Procedimiento Civil, supra. Igual disposición contiene la Regla 20 del actual Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, preceptiva de que: “El Tribunal de Circuito de Apelaciones motu proprio o a solicitud de parte podrá ordenar la pre-paración de una exposición narrativa de la prueba”. (Enfa-sis suplido.)
En la Regla 19 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, se resalta la facultad para intervenir en estos procedimientos, aun en casos en que se utilice la exposición estipulada. En lo pertinente, dispone dicha regla que “la parte apelante preparará y someterá al Tribunal de Circuito de Apelaciones un proyecto de exposición narrativa de la prueba oral pertinente al recurso, con una moción en la que justificará la necesidad de que el Tribunal considere la prueba oral para la adecuada disposición del recurso”. (Enfasis suplido.) Surge de esta redacción que aun cuando el mecanismo involucrado sea la exposición estipulada, se requiere la intervención del Tribunal para determinar la necesidad de eva-*256luar la misma, de manera que se pueda evitar razonablemente la congestión y demora en el perfecciona-miento del proceso apelativo.(6)
Si sostuviéramos la actuación del Tribunal de Circuito de Apelaciones que hoy revisamos, estaríamos dando al traste con la filosofía reseñada referente a la limitación en el uso de los mecanismos de exposición de la prueba oral. Si permitiéramos que el Tribunal de Circuito de Apelaciones desestimara sumariamente apelaciones por entender necesaria la exposición narrativa de la prueba, sin antes haberle brindado al apelante la oportunidad de subsanar su error de juicio, se estaría promoviendo que los apelantes, en un gran número de casos, procuraran la innecesaria preparación y presentación de alguno de los medios de exposición. Para la protección del derecho apelativo de sus clientes, ante la más remota duda de si ésta es necesaria o no, procederían a su preparación para evitar así una posible desestimación. En los casos en que fuera innecesario, aun cuando solo estuviera involucrado el mecanismo de exposición narrativa estipulada, se estaría promoviendo un injustificado aumento en los costos de litigación y extendiéndose el período para el perfeccionamiento del recurso. Nuestra labor debe ir encaminada a eliminar trámites innecesarios, no propiciarlos. Hacer lo contrario sería subvertir la filosofía que siempre ha permeado los referidos mecanismos, a la luz de la cual se creó la “regla de la necesidad”. Pueblo v. Casiano Vélez, supra, *257pág. 42. Entendemos que este efecto sería en extremo detrimental y nocivo al sistema apelativo, por lo que debemos desalentarlo, no promoverlo.
Como tercera consideración, no podemos obviar el hecho que los frecuentes y profundos cambios procesales y estructurales incorporados a nuestro sistema de justicia apelativa inevitablemente han tenido un efecto desestabilizador sobre la profesión legal. Reconociendo este hecho y con relación a la implantación del nuevo Reglamento del Tribunal Supremo, recientemente en López Rivera v. Rivera Díaz, 141 D.P.R. 194, 199-200 (1996), expresamos:
Finalmente, debe tenerse en cuenta que estamos todavía en el proceso de implantar el nuevo régimen apelativo establecido en el país por la creación del Tribunal de Circuito de Apelaciones. En menos de dos años se ha legislado extensa-mente en tres ocasiones para establecer dicho foro. Hemos for-mulado dos reglamentos distintos para ese tribunal, y se han emitido en varios momentos numerosas reglas y órdenes admi-nistrativas de carácter provisional. Todo ello pone de relieve la larga y difícil transición que ha acompañado la creación de este nuevo régimen apelativo. Por razones obvias, hemos insistido que en las fases iniciales de este proceso es menester mantener una actitud de flexibilidad en la interpretación y aplicación de las nuevas normas procesales y reglamentarias. Por ello, en varias ocasiones le hemos señalado al Tribunal de Circuito de Apelaciones que no debe actuar de forma precipitada ni ordenar tan rígidamente la desestimación de los recursos de apelación. Banco Popular v. Pellicier, 140 D.P.R. 45 (1996); Santos y otros v. Mun. de Comerío, 140 D.P.R. 12 (1996). Hoy debemos hacerlo de nuevo, por tratarse de un caso en el cual el foro apelativo debió actuar con mayor flexibilidad. Como señaló la Hon. Juez Asociada Señora Naveira de Rodón, en su conferencia a los jue-ces de instancia y apelativos del país sobre los cambios recien-tes en la Ley de la Judicatura de Puerto Rico de 1994:

Por lo prólífica que ha sido la legislación en cuanto a la crea-ción de recursos y por su énfasis en los detalles, la litigación se ha ido convirtiendo cada vez más compleja. Se ha creado lo que podríamos llamar un campo minado procesal para los abogados. ...

... [Por ello] ... los tribunales podemos y habremos de ser flexibles en la interpretación e implantación de estas leyes .... (Énfasis suplido y en el original.)
*258Para determinar la flexibilidad que debe demostrar el Tribunal de Circuito de Apelaciones al aplicar su Regla-mento, éste podría considerar cuál fue la práctica apelativa respecto a dicho procedimiento con anterioridad a la Ley de la Judicatura de 1994.(7)
Ciertamente, los mecanismos procesales incorporados en los Reglamentos del Tribunal de Circuito de Apelaciones propenden a la más eficiente tramitación de los recursos que se le presentan. La observancia de sus disposiciones producirá indiscutiblemente un mayor grado de eficiencia y productividad. Sin embargo, la interpretación de estas normas procesales debe ser liberal y flexible, de manera tal que se logre el propósito de proveer justicia apelativa en todos los casos. Debemos tener presente que las reglas pro-cesales no tienen vida propia; su razón de ser es propiciar la solución justa, rápida y económica de las controversias a las cuales se les aplicará el derecho sustantivo. Además, cabe señalar que hasta que no transcurra algún tiempo desde la adopción de las nuevas leyes y reglamentos, des-pués del cual pueda razonablemente inferirse que sus dis-posiciones han calado en la profesión legal, su estricta apli-cación produciría un efecto en extremo perjudicial sobre el litigante.
*259El análisis e interpretación de las reglas para elevar al foro apelativo la evidencia testifical, también debe requerir que tomemos en consideración la necesidad de que el Tribunal de Circuito de Apelaciones funcione adecuadamente y pueda cumplir con su deber de proveer una revisión efectiva en los méritos de las sentencias finales emitidas por el Tribunal de Primera Instancia en casos originados en dicho tribunal. La presente decisión en modo alguno significa que no le estemos reconociendo a dicho tribunal las amplias facultades que posee para desestimar apelaciones incompletas, mal perfeccionadas o presentadas fuera de término. Sin embargo, en el ejercicio de estas facultades el Tribunal de Circuito de Apelaciones debe considerar, sopesar y balancear todos los intereses involucrados. También debe tener presente que la desestimación, por sus drásticas consecuencias, es un mecanismo procesal que, como regla general, debe utilizarse sólo como último recurso, después de haber tratado de procurar mediante órdenes el cumplimiento con los requisitos no jurisdiccionales que impone su reglamento. El ejercicio inflexible de esta facultad, exigiendo de forma estricta y automática el cumplimiento con alguna de las disposiciones de su reglamento, podría, en la práctica, convertir los recursos de apelación en recursos discrecionales. Esto no lo podemos permitir, puesto que desvirtuaría uno de los propósitos cardinales de la reforma judicial.
Finalmente, la decisión a la que hoy llegamos no incide negativamente sobre la capacidad del Tribunal de Circuito de Apelaciones para atender eficientemente los recursos que se le presentan, a la vez que cumple adecuadamente con los deberes que se le han encomendado y las metas que la Legislatura ha trazado. El tribunal cuenta con la facultad para emitir órdenes que propendan al más rápido y cabal perfeccionamiento de los recursos. Ahora bien, no cabe duda que si avaláramos la actuación del Tribunal de Circuito de Apelaciones, sin antes exigirle que *260procure el cumplimiento con su reglamento mediante órde-nes al respecto, ciertamente dicho tribunal aumentaría su índice de resolución y disposición de recursos. Bajo las pre-sentes circunstancias, este resultado no lo podemos avalar. Como expresáramos anteriormente, la rapidez en la trami-tación de las controversias que se presentan para dilucida-ción ante nuestros tribunales, aunque laudable, representa sólo uno de los elementos que el Sistema Judicial viene obligado a salvaguardar. Los tribunales también tenemos el deber de procurar que los remedios que incidan sobre la tramitación de los casos tiendan a promover la solución en los méritos de las controversias y la consecución de la justicia. La justicia apelativa para todos, que persiguió la aprobación de la Ley de la Judicatura de 1994, al crear un tribunal apelativo intermedio con treinta y tres (33) jueces y otorgarles a las partes el derecho a apelar en todo caso civil o criminal originado en el Tribunal de Primera Instan-cia, se vería frustrada si mediante una interpretación re-glamentaria restrictiva priváramos a una parte del dere-cho a que su caso lo revise el foro colegiado creado por dicha ley. El alza en el índice de resolución de casos por el Tribunal de Circuito de Apelaciones no puede ser justifica-ción para la pérdida innecesaria de este derecho.
Tomando en consideración lo antes expuesto y basándonos precisamente en la discreción que tiene todo tribunal al aplicar normas procesales y en la norma judicial de que los casos se deben ventilar en sus méritos, entendemos que en el caso de autos el Tribunal de Circuito de Apelaciones, antes de aplicar la severa y máxima sanción de la desestimación, debió haber apercibido al demandado peticionario de su omisión para que éste tomara acción correctiva o debió haber ordenado motu proprio la presentación de una exposición narrativa de la prueba conforme le permitía la Regla 42(a) de su Reglamento, supra. En conclusión, entendemos que abusó de su discreción el Tribunal de Circuito de Apelaciones al desestimar el recurso de ape-*261lación del demandado peticionario, por éste no haber ele-vado ante su consideración la prueba testifical ofrecida ante el tribunal de instancia.
Por los fundamentos antes expuestos, se dictará senten-cia revocando la emitida por el Tribunal de Circuito de Apelaciones y devolviendo el caso al foro apelativo para que se continúe el trámite del mismo conforme a lo aquí dispuesto.
El Juez Asociado Señor Negrón García disintió con una opinión escrita. El Juez Asociado Señor Rebollo López no intervino.
— O —

 La Regla 31(b)(4) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.RA. Ap. XXII, aprobado el 13 de enero de 1995, que entró en vigor el 24 de enero de 1995, entonces vigente, disponía, en lo pertinente:
“Regla 31. Desistimiento y desestimación.
“(b) Una parte podrá solicitar en cualquier momento la desestimación de un recurso por los motivos siguientes:
“(4) Que el recurso es frívolo y surge claramente que no se ha presentado una controversia sustancial o ha sido interpuesto para demorar los procedimientos.”
En el presente caso, los procedimientos ante el Tribunal de Circuito de Apela-ciones se rigieron por el Reglamento de 13 de enero de 1995. El 25 de abril de 1996 aprobamos un nuevo reglamento para el Tribunal de Circuito de Apelaciones, incor-porando los cambios que sufrió la Ley de la Judicatura de Puerto Rico de 1994, *247mediante la Ley Núm. 248 de 25 de diciembre de 1995 (4 L.P.R.A. Ap. XXII-A). En lo sucesivo nos referiremos al primero como “el Reglamento”.


 Asimismo, argumenta que el dictamen desestimatorio del foro apelativo viola sus derechos civiles y constitucionales, pues le priva de su derecho a la revisión judicial de la sentencia dictada en su contra.


 Actualmente, lo relativo a la exposición de la prueba oral está dispuesto en las Reglas 19 y 20 del nuevo Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A. Dado que nuestra decisión sólo requiere analizar las Reglas del Reglamento de 13 de enero de 1995, nada disponemos en la presente opinión sobre el efecto que tiene la redacción actual de las referidas reglas sobre la discreción de la parte apelante en cuanto a la presentación de la exposición narrativa de la prueba. *250Nótese, sin embargo, que al igual que la anterior Regla 42(a), supra, la Regla 20 del nuevo Reglamento, 4 L.P.R.A. Ap. XXII-A, le confiere facultad al Tribunal de Circuito de Apelaciones para ordenar motu proprio la preparación de una exposición narra-tiva de la prueba. Además, la recién enmendada Regla 54.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, incorporó casi textualmente el lenguaje de la anterior Regla 40 del Reglamento, 4 L.P.R.A. Ap. XXII-A, manteniendo en esencia la interpretación que hemos expuesto sobre dicha regla. En todo caso, sería de aplicación el análisis de la presente opinión para determinar la razonabilidad de la actuación del Tribunal de Circuito de Apelaciones, ante la omisión de la parte apelante en relación con la presentación de la exposición narrativa de la prueba. Véase la nota al calce número 5, para una exposición sobre la práctica del Tribunal Supremo en cuanto al asunto que tratamos.


 No estamos ante una situación de probada falta de diligencia del apelante o de la existencia de un error insubsanable, circunstancias estas que pudiesen haber justificado una desestimación.


 Entonces también existía el mecanismo de la exposición de la prueba por convenio de las partes. Regla 209 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


 Cabe señalar que cuando se solicita la revisión de una sentencia ante el Tribunal Supremo, usualmente mediante el mecanismo discrecional de certiorari, retenemos la facultad de ordenar la preparación de una exposición narrativa de la prueba cuando lo entendamos necesario, aun cuando el Tribunal de Circuito de Ape-laciones no haya solicitado su preparación. Esta forma parte de nuestra facultad inherente de reglamentar los procedimientos ante nos y de asegurar la más efectiva tramitación de los recursos en el curso de su perfeccionamiento. Regla 50 del Regla-mento del Tribunal Supremo, vigente, 4 L.P.R.A. Ap. XXI-A. La Regla 35(d) de nues-tro Reglamento, 4 L.P.R.A. Ap. XXI-A, expresamente reconoce esa facultad en tomo a la elevación del expediente original ante el Tribunal de Primera Instancia, o las agencias administrativas, cuando el Tribunal de Circuito de Apelaciones no la haya ordenado previamente.


 Particularmente en relación con el asunto que nos ocupa, la práctica que seguíamos en el Tribunal Supremo en recursos de apelación era a los efectos de solicitar la preparación de la transcripción de evidencia o la exposición narrativa de la prueba cuando ello fuera necesario para resolver el recurso presentado, aun cuando la parte no la hubiese provisto o solicitado. Como hemos señalado, la prepa-ración de una exposición narrativa de la prueba o de una transcripción de evidencia tenía que ser autorizada por este Tribunal. Ello era así, como norma general, aun cuando la Regla 35 de nuestro Reglamento disponía expresamente que formaría siempre parte del expediente “la transcripción de la prueba oral... o cualquier esti-pulación o exposición de dicha prueba 4 L.RR.A. Ap. I-A. Aun en los recursos discrecionales de revisión y certiorari, era la norma general ordenar la exposición narrativa de la prueba o la transcripción de evidencia cuando éstas no habían sido presentadas y las estimábamos necesarias. Es decir, no aplicábamos inflexiblemente esta disposición, sino que promovíamos la resolución de los recursos en sus méritos.
Debemos aclarar que ni la decisión a la que hoy llegamos ni las expresiones que anteceden liberan a los abogados y a los abogadas que intervengan en el trámite apelativo de su deber de conocer y aplicar los procedimientos pertinentes de forma tal que puedan descargar adecuadamente su responsabilidad profesional. In re Pagán Hernández, 141 D.P.R. 113 (1996).